This action was brought originally in the Hamilton Common Pleas by William Howard Jackson against Levinson Bros. Company for damages by reason of an alleged malicious prosecution.
It appears that the Company brought an attachment suit in a Justice of the Peace Court for $9.98, the grounds of attachment being non-residence. The wages of Jackson were garnisheed and withheld for five days, 'the claim and costs being paid by Jackson. The petition did not contain an allegation setting out the termination of the attachment suit in favor of Jackson.
The judgment of the Common Pleas in favor of Jackson was affirmed by the Court of Appeals.
The Company in the Supreme Court contends :
1. That the action should have been dismissed because no allegation was made concerning the termination of the attachment suit in favor of Jackson.
2. That defendant made no attempt to attain a discharge of the attachment but paid the amount of the claim and court costs in full.
3. That the ground of attachment, i. e. non-residence, was a fact.